Use of electrochemical cells containing a lithiated titanate oxide negative active material for low earth orbit applications
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 29-37 in the reply filed on April 7, 2021 is acknowledged.
Claims 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2021.
Claims 29-37 are being examined on the merits in this Office action.

Claim Objections
Claim 37 is objected to because of the following:
Claim 37 recites “… the electrochemical cell is undergoes at least …” appears to have grammatical error.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 15, 2018, September 18 and October 29, 2019, and April 7, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites the limitation “charging or discharging an electrochemical cell in a low earth orbit spacecraft”. However, the specification describes charging or discharging of a cell in by simulation. In other words, the invention does not charge or discharge an electrochemical cell in a low earth orbit spacecraft. Thus, claim 1 is not supported by the specification as originally filed. For purposes of examination, the said limitation is interpreted as referring to charging or discharging an electrochemical cell to be used in a low earth orbit spacecraft. Claims 30-37 are also rejected because of their dependencies on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-37are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the step".  There is insufficient antecedent basis for this limitation in the claim. Claims 30-37 are also rejected because of their dependencies on claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20100273055 A1, hereafter Jiang).
claim 29, a method comprising the step of charging or discharging an electrochemical cell in a low earth orbit spacecraft is claimed. However, the limitation “charging or discharging an electrochemical cell” is a well-known operation of an electrochemical cell in the art, which does not patentably distinguish the limitation from prior arts. The recited “in a low earth orbit spacecraft” (or “to be used in a low earth orbit spacecraft”, see 112 rejections above) represents an application or intended use of the electrochemical cell in a low earth orbit spacecraft. It is well settled however that the recitation of a new intended use (i.e., used or to be used in a low earth orbit spacecraft), for an old product (i.e., an electrochemical cell), does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Furthermore, since Jiang teaches the same electrochemical cell as claimed/disclosed (See below), Jiang’s electrochemical cell can also be used in a low earth orbit spacecraft.
As to the broad structural limitation “said electrochemical cell comprising a positive electrode and a negative electrode, said negative electrode comprising as an electrochemically active material a lithiated titanate oxide or a titanate oxide able to be litigated”, numerous prior arts can teach the said limitation. As one of said numerous prior arts, Jiang teaches an electrochemical cell comprising a positive electrode (e.g., represented by the formula Li[Mn1/3Ni1/3Co1/3], [0025]) and a negative electrode (See at least [0025]), said negative electrode comprising as an electrochemically active material a lithiated titanate oxide or a titanate oxide able to be lithiated (e.g., Li4Ti5O12, see at least [0025]).
Regarding claims 30-37, the limitations recited in these claims represent properties or functional characteristics of the electrochemical cell. Regarding product and apparatus claims, In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case, Jiang teaches the same electrochemical device comprising an anode (containing, for example, Li4Ti5O12, at least [0025]) and a cathode (containing, for example, Li[Mn1/3Ni1/3Co1/3], at least [0025]) as disclosed in the instant invention, and therefore teaches the properties or functions as recited in claims 30-37. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHONGQING WEI/Primary Examiner, Art Unit 1727